Citation Nr: 0831566	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-34 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
compensation benefits in the amount of $7,450.73, to include 
whether the creation of the debt was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the 
Committee on Waivers and Compromises (Committee) located at 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  Although the veteran originally 
requested a hearing before the Board in connection with this 
appeal, he later changed his request to an RO hearing.  He 
failed to report for the hearing at the Milwaukee RO in April 
2006, apparently because he had relocated to Virginia.  In 
March 2007, jurisdiction over the case was transferred to the 
RO in Roanoke, Virginia.  In an October 2007 letter, the 
Roanoke RO requested him to clarify whether he still desired 
a hearing and to clarify other matters.  The veteran 
responded by indicating that he desired to continue his 
appeal.  In November 2007, the Roanoke RO sent him another 
letter requesting him to clarify whether he desired a hearing 
and inform him that the case would be forwarded to the Board 
without a hearing if he did not respond to this letter.  The 
veteran did not respond to this letter.  Accordingly, the 
Board has concluded that the veteran no longer wants a 
hearing.


FINDINGS OF FACT

1.  On July 7, 1999, a burglary warrant was issued against 
the veteran by the San Francisco police department; that 
warrant was still active as of October 2005.

2.  On December 27, 2001, the law was changed to prohibit the 
award of VA benefits to fugitive felons.

3.  The veteran was receiving VA compensation benefits at the 
30 percent rate; his benefits were discontinued effective 
October 31, 2003, resulting in an overpayment of $7,450.73, 
for the time period from December 27, 2001, to October 31, 
2003.

4.  The veteran was a fugitive felon for the time period from 
December 27, 2001, through October 31, 2003, according to his 
hearing testimony and written argument and there is no 
indication otherwise in the claims folders.


CONCLUSION OF LAW

Compensation benefits for the veteran were prohibited as a 
matter of law effective December 27, 2001, to October 31, 
2003; by reason of an outstanding fugitive felon warrant.  38 
U.S.C.A. §§ 501, 5313B (West 2002); 38 C.F.R. § 3.665(n) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his compensation benefits should not 
have been discontinued due to his fugitive felon status, and 
that he should not be responsible for the overpayment of 
$7,450.37, because to repay this would be a hardship.  He 
urges that he cannot return to California to clear the 
warrant because he will be arrested, and presently he cannot 
afford legal help to attend to the matter.

The Veterans Claims Assistance Act of 2000

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with the VCAA or the implementing regulation.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).

Legal Criteria

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act). Section 505(a)(1) of the Act added 38 
U.S.C.A. § 5313B, which provides (in pertinent part) that a 
veteran who is otherwise eligible for a benefit under chapter 
11 of title 38 may not be paid or otherwise provided such 
benefit for any period during which such veteran is a 
fugitive felon.  See 38 U.S.C.A. § 5313B (West 2002).

The implementing regulation, 38 C.F.R. § 3.665(n) (2007), 
provides:

Fugitive Felons:

(1)	Compensation is not payable on behalf of a 
veteran for any period during which he or she is a 
fugitive felon.  Compensation or DIC is not payable 
on behalf of a dependent of a veteran for any 
period during which the veteran or the dependent is 
a fugitive felon.

(2)	For purposes of this section, the term 
fugitive felon means a person who is a fugitive by 
reason of: (i) Fleeing to avoid prosecution, or 
custody or confinement after conviction, for an 
offense, or an attempt to commit an offense, which 
is a felony under the laws of the place from which 
the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a 
felony under the Federal or State law.

(3)	For purposes of paragraph (n) of this section, 
the term felony includes a high misdemeanor under 
the laws of a State which characterizes as high 
misdemeanors offenses that would be felony offenses 
under Federal law.

(4)	For purposes of paragraph (n) of this section, 
the term dependent means a spouse, surviving 
spouse, child, or dependent parent of a veteran.

38 C.F.R. § 3.665(n) (2007).

While the term fugitive is not specifically defined by the 
governing statute and regulation, Black's Law Dictionary (8th 
Ed. 2004) defines "fugitive" as a person who flees or 
escapes; a refugee; or as a criminal suspect or a witness in 
a criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the giving 
of testimony, especially by fleeing the jurisdiction or by 
hiding.

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the SSA and food stamps from the Department of Agriculture.  
VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 
'was designed to cut off the means of support that allows 
fugitive felons to continue to flee.  The SSA's fugitive 
felon provision is essentially identical to the VA provision 
cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

Analysis

Although the veteran admitted at his RO hearing in May 2004 
that he was staying out of California to avoid being arrested 
and put in jail, he argues that he was entitled to VA 
compensation benefits for the period at issue, from December 
21, 2001, to October 31, 2003, because he was not aware that 
he was not entitled to VA benefits until VA informed him of 
the fact in July 2003.  

In written statements and at his May 2004 RO hearing, the 
veteran admitted that he was not returning to California in 
order to avoid being arrested on this outstanding warrant.  
He indicated that the matter at this time was basically 
financial and it was a probation violation because he could 
not keep up with agreed upon payments.  Documents obtained by 
VA in early 2003 show that the veteran had an outstanding 
warrant issued from the San Francisco, California police 
department for burglary since July 1, 1999.  In August 2003 
correspondence, the veteran reported that he was not a 
fugitive and had been told by his probation officer in 
California not to return until he could afford to hire a 
lawyer and address this situation.  The veteran indicated the 
matter was related to mismanagement of funds and contract 
problems with his former construction business.  It appears 
that the warrant is still active.  

The claims folder indicates that the veteran moved from the 
San Francisco area to Hawaii in mid to late 1995, and from 
Hawaii to Wisconsin in late 1996, and from Wisconsin to 
Virginia recently.  He testified that he did not plan to 
return to California until he could hire a lawyer to sort out 
his legal troubles there.  He did not indicate any intent to 
do this.  He stated that he believed the San Francisco police 
department knew where he was and that he did not want to 
return to get arrested.

Essentially, the following facts are not in dispute:

On December 27, 2001, the law was changed to prohibit the 
award of benefits to fugitive felons.

The veteran was a fugitive felon attempting to avoid 
prosecution, by not surrendering himself to the authorities 
and refusing to return to California, for a felony warrant 
from December 27, 2001, to the date benefits were terminated, 
October 31, 2003.

As noted above, the veteran does not maintain that he was not 
aware of his fugitive felon status based on the warrant; 
rather, he contends that he will sort the matter out when he 
is financially capable, and that the authorities know his 
whereabouts.  He further asserts that he did not know that he 
was not entitled to VA benefits while the warrant was 
outstanding, and VA should not take away his only funds and 
require repayment of overpayment during a time of financial 
crisis.  

Regardless of whether the San Francisco authorities were 
capable of or willing to extradite this veteran, the 
outstanding felony warrant was issued and the veteran was a 
fugitive felon at the time that the warrant was issued in 
July 1999 and remained a fugitive felon from December 27, 
2001, through October 31, 2003, the date his benefits were 
discontinued.  The Board need not reach the issue of whether 
the veteran remained a fugitive felon after the benefits were 
discontinued.  With certain exceptions not applicable here, 
he is not, by law, entitled to recoup the benefits withheld 
during the time he was a fugitive felon.

The evidence is uncontroverted that a felony warrant of 
burglary was issued on July 1, 1999, and that the veteran met 
the definition of a felony fugitive as of December 27, 2001, 
until his benefits were terminated October 31, 2003, 
including at the time of the pertinent change in the law on 
December 27, 2001.  He has not denied that he was aware of 
the warrant and he testified that he had in fact made a 
probation agreement to pay restitution.  It would be 
unrealistic to conclude that he was unaware that there would 
be adverse consequences of breaking any such agreement.  He 
has testified that he was not returning to California because 
he knew he would be arrested upon his return.

In this case, application of the law to the facts is 
dispositive and the appeal must be denied because under the 
law there is no entitlement to the benefit sought.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994).  The 
veteran is not entitled to receive payment of disability 
compensation benefits while he was a fugitive felon, and the 
applicable law as implemented by the VA Secretary precludes 
the relief sought.


ORDER

The Board having determined that the debt was properly 
created and that the veteran is not entitled to a waiver of 
recovery of an overpayment of compensation benefits in the 
amount of $7,450.73, the appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


